PER CURIAM.
In our original opinion we adjudicated this case on the faith of a certificate ordering a refund of. rental which had been issued on June 14, 1946, by the Rent Director of the Office of Price Administration. Defendant-appellee filed an application for a rehearing, pending which (on May 20, 1947) the Rent Director modified his order. Because of that fact we granted a rehearing, at which the new order of the Rent Director was presented to the Court. We believe that the ends of justice would be subserved by remanding this cause so that the modified order dated May 20, 1947, might be admitted into evidence and the case adjudged by the lower court on the basis thereof and in accordance therewith.
For the reasons assigned our original decree herein is recalled; the judgment appealed from is reversed, and this cause is remanded to the lower court for further proceedings not inconsistent with the views above expressed. Costs of this appeal are to be borne by defendant-appellee; costs of the lower court are to await final determination of the case. The right is reserved to the parties to apply for a rehearing herein.
Reversed and remanded.